Exhibit 99.1 XL Capital Ltd XL House One Bermudiana Road P.O. Box HM 2245 Hamilton HM JX Bermuda Phone: (441) 292-8515 Fax:(441) 292-5280 Contact: David Radulski Carol A. Parker Trott Investor Relations Media Relations (441) 294-7460 (441) 294-7290 XL CAPITAL REPORTS SECOND QUARTER 2$544.5 MILLION, OR $3.00 PER ORDINARY SHARE First-Half 2007 Net Income of $1.09 billion, or $6.06 per ordinary share Second Quarter Highlights · “Net income excluding net realized gains and losses”1was $516.2 million, or $2.84 per ordinary share · Total net investment income increased 19.8% to $567.2 million · Net income from investment and operating affiliates was $108.7 million · Combined ratio from P&C operations was 86.3% · Return on ordinary shareholders’ equity, based on “net income excluding net realized gains and losses”1, was 20.9% for the quarter (annualized) · Fully diluted book value per ordinary share was $54.74 HAMILTON, BERMUDA, July 24, 2007 XL Capital Ltd (“XL” or the “Company”) (NYSE: XL) today reported net income available to ordinary shareholders for the quarter ended June 30, 2007 of $544.5 million, or $3.00 per ordinary share, compared with net income of $377.1 million, or $2.10per ordinary share, for the quarter ended June 30, 2006. “Net income excluding net realized gains and losses”1 for the second quarter of 2007 was $516.2 million, or $2.84 per ordinary share, compared with $375.8 million, or $2.10 per ordinary share, for the prior year period.These results include pre-tax net losses of approximately $30 million related to the June U.K. floods and the Australian storms. 1Defined as net income excluding net realized gains and losses on investments and net realized and unrealized gains and losses on credit, structured financial and investment derivatives, net of tax, herein referred to as “net income excluding net realized gains and losses”. “Net income excluding net realized gains and losses” is a non-GAAP measure.See the schedule entitled “Reconciliation” at the end of this release for a reconciliation of net income/loss excluding net realized gains and losses to net income available to ordinary shareholders. Included in net realized gains and losses on investments for the quarter ended June 30, 2007 is a gain of $81.3 million related to the previously announced sale of 16.6% of Security Capital Assurance Ltd (“SCA”) common shares.After the sale, the Company owns approximately 46% of SCA common shares. Commenting on the current quarter results, President and Chief Executive Officer Brian M. O’Hara said: “XL’s six consecutive quarters of excellent earnings demonstrate the advantages of our unique dual platform. Our continuous improvement in risk management, commitment to disciplined growth, along with our sharpened strategic focus, have all contributed to the achievement of record results, and as we have demonstrated in this quarter, provide a solid platform for delivering shareholder value.” For the first half of 2007, net income available to ordinary shareholders was a record $1.09 billion, or $6.06 per ordinary share, compared with $835.6 million, or $4.64 per ordinary share, in the first half of 2006. “Net income excluding net realized gains and losses” for the same period was $1.06 billion, or $5.87 per ordinary share, as compared with $781.4 million, or $4.34 per ordinary share, in the first half of 2006. At June 30, 2007, fully diluted book value per ordinary share was $54.74, as compared to $54.85 as at March 31, 2007.Offsetting net income for the quarter was a decrease in net unrealized gains/losses on investments of $615.5 million, due to the rise in interest rates.Basic book value per ordinary share was $55.01 at June 30, 2007 as compared to $54.95 and $53.12 as at March 31, 2007 and December 31, 2006, respectively. Segment results reflect the Company’s previously announced realignment of its operating segments.As a result, information related to prior periods has been re-presented to conform to the current period presentation.There was no effect on net income as a result of these changes. SEGMENT HIGHLIGHTS – SECOND QUARTER 2 2006 Insurance Underwriting profit for the quarter ended June 30, 2007 was $102.2 million compared with $63.8 million in the prior year period.This increase was due mainly to net favorable prior year development of $43.7 million, as compared to net adverse development of $4.8 million in the prior year. · Gross premiums written increased 2.1% primarily as a result of favorable foreign exchange movements and new business operations. · Net premiums written decreased by 1.7% mainly due to the effect of commutations of ceded treaties in the prior year quarter. · Net premiums earned increased marginally as a result of the above factors. · The combined ratio was 90.6% compared with 94.7% for the prior year period. The loss ratio excluding the impact of net prior year development for the current and prior year quarter was 66.8% and 67.9%, respectively. 2 Reinsurance Underwriting profit for the quarter ended June 30, 2007 was $129.8 million compared with $81.8 million for the prior year period.The increase is principally due to net favorable prior year development of $80.4 million, compared to net adverse development of $3.0 million in the prior year period. The current quarter net favorable prior year development of $80.4 million includes $48.5 million related to property and other short-tail lines and $31.9 million related to casualty and other lines. · Gross premiums written decreased by 13.1% due primarily to continued increased retentions by cedants and reduced share participations on certain casualty lines as well as the impact of positive premium adjustments in the prior year quarter. · Net premiums earned decreased 11.3% reflecting the effects of lower net premiums written in the current and prior periods. · The combined ratio was 78.4% compared with 87.7% in the prior year period.The loss ratio excluding the impact of the net prior year development for the current and prior year quarter was 60.3% and 59.0%, respectively. Life Operations Gross premiums written were $235.0 million compared with $194.7 million in the prior year quarter, reflecting continued growth in the underlying business and favorable foreign exchange movements.Net income was $24.7 million as compared with $27.7 million in the second quarter last year. Financial Operations SCA’s results for the quarter ended June 30, 2007 are consolidated for the period through the effective date of the sale.Comparative results for the quarter ended June 30, 2006 are for the full quarter.XL’s share of SCA’s results from the date of sale to June 30, 2007 are included in net income from operating affiliates. Net income for the segment before equity minority interest was $23.5 million compared with $38.3 million in the prior year quarter. The current quarter included an equity minority interest charge of $9.1 million. Investment Operations Net investment income from P&C operations, excluding investment income from Structured Products, increased 23.6% from the prior year period to $323.0 million due to a continued rise in average yields.Net income from investment affiliates was $67.0 million in the second quarter of 2007 compared with $28.8 million in the second quarter of 2006.Net income from investment manager affiliates increased to $43.9 million as compared to $28.3 million for the prior year period. Total net realized gains on investments were $18.3 million in the quarter, or a loss of $63.0 million excluding the gain on sale of SCA shares, compared with net realized losses of $23.6 million in the prior year period.Net unrealized losses on investments, net of tax, were $309.9 million at June 30, 2007 compared with net unrealized gains of $305.6 million and $410.5 million at March 31, 2007 and December 31, 2006, respectively. This decrease of $615.5 million for the quarter and $720.4 million for the six months ended June 30, 2007, was substantially due to the rise in U.S., U.K. and Euro-Zone interest rates during these periods. 3 Other Items Total operating expenses were $306.6 million in the quarter, up from $279.5 million in the prior year period.The increase was due mainly to an increase in compensation costs related to both business development initiatives and performance-based programs and the impact of foreign exchange. During the quarter, the Company repurchased 7.7 million ordinary shares at an average price of $77.92 per share.Year to date, the Company repurchased 10.9 million ordinary shares at an average price of $75.56 per share. The Company has approximately $177.1 million remaining from its previously authorized share repurchase program. On May 15, 2007, the Company settled the purchase contract component of its Equity Security Units originally issued on March 23, 2004, and also bought back all of its 2.53% Senior Notes due 2009 that formed a part thereof.The settlement of the purchase contracts resulted in the issuance of approximately 10.8 million of the Company’s ordinary shares. On May 7, 2007, the Company issued $325 million of 6.25% Senior Notes. ### The Company will host a conference call to discuss its second quarter 2007 results on Wednesday, July 25, 2007 at 10:00 a.m. Eastern time. The conference call can be accessed through a listen-only dial-in number or through a live webcast.To listen to the conference call, please dial (877) 422-4657 or (706) 679-0474, Conference ID# 4428219.The webcast will be available on XL’s website located at www.xlcapital.com and will be archived on this site from approximately 1:00 p.m. Eastern time on July 25, 2007 through midnight Eastern time on August 27, 2007.A slide presentation accompanying the Company’s discussion of its second quarter results will also be available on the Company’s website located at www.xlcapital.com beginning approximately 15 minutes before the commencement of the conference call. A telephone replay of the conference call will be available beginning at approximately 1:00 pm. Eastern time on July 25, 2007 until midnight Eastern time on August 15, 2007 by dialing (800) 642-1687 or (706) 645-9291, Conference ID # 4428219.An unaudited financial supplement relating to the Company’s second quarter 2007 results is available on its website located at www.xlcapital.com. XL Capital Ltd, through its operating subsidiaries, is a leading provider of global insurance and reinsurance coverages to industrial, commercial and professional service firms, insurance companies and other enterprises on a worldwide basis.As of June 30, 2007, XL Capital Ltd had consolidated assets of $60.2 billion and consolidated shareholders’ equity of $11.5 billion. More information about XL Capital Ltd is available at www.xlcapital.com. 4 This press release contains forward-looking statements. Statements that are not historical facts, including statements about XL’s beliefs, plans or expectations, are forward-looking statements. These statements are based on current plans, estimates, and expectations. Actual results may differ materially from those included in such forward-looking statements and therefore you should not place undue reliance on them. A non-exclusive list of the important factors that could cause actual results to differ materially from those in such forward-looking statements includes the following: (a) greater frequency or severity of claims and loss activity than XL’s underwriting, reserving or investment practices anticipate based on historical experience or industry data; (b) trends in rates for property and casualty insurance and reinsurance; (c) developments in the world’s financial and capital markets that adversely affect the performance of XL’s investments or access to such markets; (d) changes in general economic conditions, including foreign currency exchange rates, inflation and other factors; and (e) the other factors set forth in XL’s most recent reports on Form 10-K, Form 10-Q, and other documents on file with the Securities and Exchange Commission, as well as management’s response to any of the aforementioned factors.XL undertakes no obligation to update or revise publicly any forward-looking statement, whether as a result of new information, future developments or otherwise. 5 XL CAPITAL LTD SUMMARY CONSOLIDATED FINANCIAL DATA (U.S. dollars in thousands) Three Months Ended Six Months Ended Income Statement Data: June 30 June 30 (Unaudited) (Unaudited) 2007 2006 2007 2006 Revenues: (Note 1) (Note 1) Gross premiums written: - P&C operations $ 1,944,186 $ 1,995,325 $4,898,478 $ 4,985,515 - Life operations 234,961 194,682 448,236 366,442 - Financial operations 52,025 106,174 156,983 186,737 Net premiums written : - P&C operations 1,504,533 1,587,270 3,902,540 3,975,337 - Life operations 224,487 185,335 427,425 347,159 - Financial operations 45,720 102,222 130,445 181,269 Net premiums earned : - P&C operations 1,651,149 1,723,231 3,248,820 3,389,567 - Life operations 239,853 201,911 386,847 310,547 - Financial operations 39,303 59,448 85,682 103,025 Net investment income 567,215 473,622 1,120,307 937,364 Net realized gains (losses) on investments 18,296 (23,604) 27,588 (839) Net realized and unrealized gains on derivative investments 9,188 29,238 16,929 78,089 Net income from investment affiliates 67,043 28,849 185,979 135,242 Fee and other income 4,649 6,630 7,986 19,592 Total revenues $ 2,596,696 $ 2,499,325 $5,080,138 $ 4,972,587 Expenses: Net losses and loss expenses incurred $941,948 $1,115,004 $1,936,735 $2,203,509 Claims and policy benefits 279,100 237,010 467,443 388,509 Acquisition costs 298,021 295,512 557,972 562,599 Operating expenses 306,552 279,464 587,055 541,025 Exchange losses 22,600 22,693 46,169 53,442 Interest expense 164,695 134,632 307,486 262,501 Amortization of intangible assets 420 420 840 1,515 Total expenses $ 2,013,336 $ 2,084,735 $3,903,700 $ 4,013,100 Net income before minority interest, income tax and net income from operating affiliates $583,360 $414,590 $1,176,438 $959,487 Minority interest in net income of subsidiary 9,096 0 23,994 2,258 Income tax 61,288 66,437 134,043 133,073 Net (income) from operating affiliates (41,639) (39,016) (98,721) (31,596) Net income $554,615 $387,169 $1,117,122 $855,752 Preference share dividends (10,080) (10,080) (22,869) (20,160) Net income available to ordinary shareholders $ 544,535 $ 377,089 $ 1,094,253 $ 835,592 Note 1: Certain amounts in 2006 have been reclassified to conform with the current period presentation 6 XL CAPITAL LTD SUMMARY CONSOLIDATED FINANCIAL DATA (Shares in thousands, except per share amounts) Three Months Ended Six Months Ended Income Statement Data (continued) : June 30 June 30 (Unaudited) (Unaudited) 2007 2006 2007 2006 (Note 1) (Note 1) Weighted average number of ordinary shares and ordinary share equivalents : Basic 178,378 178,728 178,650 179,631 Diluted 181,613 179,198 180,570 180,069 Per Share Data : Net income available to ordinary shareholders $ 3.00 $ 2.10 $ 6.06 $ 4.64 Ratios – P&C operations : Loss ratio 56.9 % 64.6 % 59.6 % 64.8 % Expense ratio 29.4 % 27.3 % 28.6 % 26.5 % Combined ratio 86.3 % 91.9 % 88.2 % 91.3 % Note 1: Certain amounts in 2006 have been reclassified to conform with the current period presentation 7 XL CAPITAL LTD SUMMARY CONSOLIDATED FINANCIAL DATA (U.S. dollars in thousands, except per share amounts) Balance Sheet Data: As at As at June 30, 2007 December 31, 2006 (Unaudited) (Note 1) Total investments available for sale $ 38,461,012 $ 39,350,983 Cash and cash equivalents 2,744,352 2,223,748 Investments in affiliates 3,150,499 2,308,781 Unpaid losses and loss expenses recoverable 4,745,898 5,027,772 Total assets 60,196,683 59,308,870 Unpaid losses and loss expenses 22,689,706 22,895,021 Deposit liabilities 8,496,507 7,857,827 Future policy benefit reserves 6,700,987 6,476,057 Unearned premiums 5,659,415 5,652,897 Notes payable and debt 2,868,226 3,368,376 Total shareholders’ equity 11,522,046 10,131,166 Fully diluted book value per ordinary share $ 54.74 $ 53.01 Basic book value per ordinary share $ 55.01 $ 53.12 Note 1: Certain amounts in 2006 have been reclassified to conform with the current period presentation 8 XL CAPITAL LTD RECONCILIATION The following is a reconciliation of the Company’s (i) net income (loss) available to ordinary shareholders to ‘net income (loss) excluding net realized gains and losses on investments and net realized and unrealized gains and losses on credit, structured financial and investment derivatives, net of tax’ (which is a non-GAAP measure, the “Exclusions”) and (ii) annualized return on ordinary shareholders’ equity (based on net income (loss) minus the Exclusions) to average ordinary shareholders’ equity for the three and six months ended June 30, 2007 and 2006(U.S. dollars in millions, except per share amounts): Three Months Ended Six Months Ended June 30 June 30 (Unaudited) (Unaudited) 2007 2006 2007 2006 Netincome available to ordinary shareholders $ 544.5 $ 377.1 $ 1,094.3 $ 835.6 Net realized losses (gains) on investments, net of tax (21.5 ) 26.2 (34.7 ) 1.0 Net realized and unrealized (gains) losses on investment derivatives, net of tax (19.7 ) (25.7 ) (24.3 ) (55.3 ) Net realized and unrealized (gains) losses on credit and structured financial derivatives, net of tax 12.9 (1.8 ) 24.3 0.1 Net income excluding net realized gains and losses (Note 1) $ 516.2 $ 375.8 $ 1,059.6 $ 781.4 Per ordinary share results: Netincome available to ordinary shareholders $ 3.00 $ 2.10 $ 6.06 $ 4.64 Net income excluding net realized gains and losses (Note 1) $ 2.84 $ 2.10 $ 5.87 $ 4.34 Weighted average ordinary shares outstanding: Basic 178,378 178,728 178,650 179,631 Diluted 181,613 179,198 180,570 180,069 Return on Ordinary Shareholders' Equity: Average ordinary shareholders' equity $ 9,899.8 $ 8,001.4 $ 9,809.1 $ 7,992.0 Net income excluding net realized gains and losses (Note 1) $ 516.2 $ 375.8 $ 1,059.6 $ 781.4 Annualized net income excluding net realized gains and losses (Note 1) $ 2,064.8 $ 1,503.2 $ 2,119.2 $ 1,562.8 Annualized Return on Ordinary Shareholders' Equity - Net income excluding net realized gains and losses (Note 1) 20.9 % 18.8 % 21.6 % 19.6 % Note 1 : Defined as "net income excluding net realized gains and losses on investments and net realized and unrealized gains and losses on credit, structured financial and investment derivatives, net of tax". 9 Comment on Regulation G This press release contains the presentation of (i) ‘net income (loss) excluding net realized gains and losses on investments and net realized and unrealized gains and losses on credit, structured financial and investment derivatives, net of tax’ (the “Exclusions”) and (ii) annualized return on ordinary shareholders’ equity (based on net income minus the Exclusions) to average ordinary shareholders’ equity.These items are “non-GAAP financial measures” as defined in Regulation G.The reconciliation of such measures to the most directly comparable GAAP financial measures in accordance with Regulation G is included above. XL presents its operations in the way it believes will be most meaningful and useful to investors, analysts, rating agencies and others who use XL’s financial information in evaluating XL’s performance.This presentation includes the use of ‘net income excluding net realized gains and losses on investments and net realized and unrealized gains and losses on credit, structured financial and investment derivatives, net of tax’. Investment derivatives include all derivatives entered into by XL other than weather and energy and credit derivatives (discussed further below). Although the investment of premiums to generate income (or loss) and realized capital gains (or losses) is an integral part of XL’s operations, the determination to realize capital gains (or losses) is independent of the underwriting process.In addition, under applicable GAAP accounting requirements, losses can be created as the result of other than temporary declines in value without actual realization.In this regard, certain users of XL’s financial information, including certain rating agencies, evaluate earnings before tax and capital gains to understand the profitability of the recurring sources of income without the effects of these two variables. Furthermore, these users believe that, for many companies, the timing of the realization of capital gains is largely opportunistic and are a function of economic and interest rate conditions. In addition, with respect to credit derivatives, because XL generally holds its financial guaranty contracts written in credit default derivative form to maturity, the net effects of the changes in fair value of these credit derivatives are excluded (similar with other companies in the financial guarantee business) as the changes in fair value each quarter are not indicative of underlying business performance of XL’s financial guaranty operations. Unlike these credit derivatives, XL’s weather and energy derivatives are actively traded (i.e., they are not held to maturity) and are, therefore, not excluded from net income as any gains or losses from this business are considered by management when evaluating and managing the underlying business. In summary, XL evaluates the performance of and manages its business to produce an underwriting profit. In addition to presenting net income (loss), XL believes that showing net income (loss) exclusive of the items mentioned above enables investors and other users of XL’s financial information to analyze XL’s performance in a manner similar to how management of XL analyzes performance. In this regard, XL believes that providing only a GAAP presentation of net income (loss) makes it much more difficult for users of XL’s financial information to evaluate XL’s underlying business. Also, as stated above, XL believes that the equity analysts and certain rating agencies who follow XL (and the insurance industry as a whole) exclude these items from their analyses for the same reasons and they request that XL provide this non-GAAP financial information on a regular basis. 10 Return on average ordinary shareholder’s equity (“ROE”), excluding net realized gains and losses on investments and net realized and unrealized gains and losses on credit and investment derivative instruments, net of tax (the “Exclusions”),is a widely used measure of any company’s profitability. Annualized return on average ordinary shareholders’ equity (minus the Exclusions) is calculated by dividing annualized net income minus the Exclusions for any period by the average of the opening and closing ordinary shareholder’s equity. The Company establishes target ROE’s for its total operations, segments and lines of business. If the Company’s ROE return targets are not met with respect to any line of business over time, the Company seeks to re-evaluate these lines. In addition, the Company’s compensation of its senior officers is significantly dependant on the achievement of the Company’s performance goals to enhance shareholder value which include ROE. 11
